DETAILED ACTION
	This is a non-final office action in response to amendments filed 02/28/2022 for U.S. application 16/423,580. Claims 1-3, 5-13 and 15-17 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendments filed 02/28/2022 have been entered. Applicant’s arguments regarding the prior art rejection of the independent claims has been fully considered but is not persuasive. Applicant argues that the combination of the supplementary data of an environment as taught by Francis teaches away from the primary art of Meier as Meier teaches a robot that operates in an environment that it is unfamiliar with. 
However, Meier does not explicitly teach the robot operating in an environment without supplementary data or that it would be advantageous to use supplementary data of an unfamiliar environment. As a reference "teaches away" when it states that something cannot be done, then the argument would not apply that Francis is teaching away. See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize supplementary data in an unfamiliar 
Applicant further argues that Sweeney does not teach using supplementary data about an environment to identify an illuminate object. However, as described in the art rejection below, Francis is used to teach using supplementary data to identify an object in an environment. Thus, the prior art rejections stands. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “illumination identification unit” and “object identification unit” in claim 1, “robot control unit” in claims 1, 2, 6, 9-10 and 12 and “action identification unit” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the “illumination identification unit”, the “object identification unit”, the “robot control unit” and the “action identification unit” are 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20180117761) in view of Sweeney (US 10442087) and Francis (US 8447863).
Regarding claim 1, Meier teaches a system for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the system comprising: 
one or more cameras operable to capture images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area with [0131] discussing the robot using a camera); 
an illumination identification unit operable to identify a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame). 
an object identification unit operable to identify an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest)  and 
a robot control unit operable to generate instructions for a robot in dependence upon the output of the object identification unit (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions)
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and one or more light emission units operable by the robot to illuminate objects, wherein the robot is configured to illuminate one or more unrecognized objects in the environment.
Francis teaches using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment giving an example of identifying an object based on its location in a garage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach one or more light emission units operable by the robot to illuminate objects, wherein the robot is configured to illuminate one or more unrecognized objects in the environment. 
Sweeney teaches one or more light emission units operable by the robot to illuminate objects (Col. 2 lines 45-46 “an ultraviolet light source 112 of the robotic arm 119”), wherein the robot is configured to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this limitation is not given patentable weight because the limitation is modifying the structure of the robot without claiming the robot within the system. Because the robot is not claimed in the system, this limitation is not modifying the structure of the system.).


Regarding claim 2, Meier teaches comprising an action identification unit operable to identify an action to be performed by the robot (Fig. 7A shows step 702 which is receiving a task indication or command with [0123] discussing an input associated with a task indication), wherein the robot control unit is operable to generate instructions in dependence upon the identified action (Fig. 7A shows step 710 which associates the task with the indication and stores the context and the task input creating instructions with [0131] further discussing the context data being used to perform the task).

Regarding claim 3, Meier teaches comprising one or more audio sensors ([0122] discusses the robotic apparatus detecting sensory input associated with a task with [0008] discussing this indication as including an audible sound wave and [0052] discussing the implementations are possible by combination of all the described elements).

Regarding claim 5, Meier teaches comprising one or more light emission units operable by a user to illuminate objects ([0135] “At step 732, an external agent may 

Regarding claim 6, Meier teaches wherein the robot control unit is operable to generate instructions in dependence upon the identified illumination ([0079] discusses the robots performing appropriate tasks based on the context of the detected illumination).

Regarding claim 7, Meier teaches wherein the illumination comprises one or more patterns ([0075] discusses the spot light 106 radiating beams of light that comprise different characteristics including wavelength, spectral composition, and/or polarization). Another embodiment of Meier teaches the illumination comprising patterns ([0092] discusses and Fig. 5 shows a pattern of illumination creating a search pattern).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Meier and further modify it with the light pattern of the additional embodiment of Meier as the pattern can be used to direct the motion of the robot will allow the robot to focus on multiple indicated points. 

Regarding claim 8, Meier teaches wherein the object identification unit is operable to characterise an illuminated object by its size and/or shape ([0130] discusses the task context of step 726 including the size of the detected feature).

Regarding claim 9, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object so as to obtain more information usable to characterise the illuminated object ([0071] discusses the task indicated including an inspection command with the example of recording ultrasonic or high resolution imagery).

Regarding claim 10, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to store information relating to the illuminated object (Fig. 7A step 712 “Store the context and task output”).

Regarding claim 11, Meier teaches wherein the information comprises a template of the illuminated object and/or an audio command associated with the illuminated object (Fig. 6A shows and [0111] discusses the storage of the context data with the data comprising sensor data, commands, actions performed with Table 1 showing an exemplary template).

Regarding claim 12, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object to perform a function ([0131] “The context data (e.g., the context stored at step 726 of FIG. 7B) may be subsequently used by the robotic device to perform the task associated with the context”).

Regarding claim 13, Meier teaches a method for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the method comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) ; and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and causing the robot to illuminate one or more unrecognized objects in the environment.
Francis teaches using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 15, Meier teaches a non-transitory machine-readable storage medium which stores computer software which when executed by a computer, causes the computer to carry out actions for generating instructions for a robot ([0079] , the actions comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and causing the robot to illuminate one or more unrecognized objects in the environment.
Francis teaches using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 16, Meier teaches identifying an object as described above but does not explicitly teach wherein at least one of: the supplementary data includes context information about the environment; and the context information includes one or more of what room the robot is in, and whether the robot is indoors or outdoors.
Francis teaches wherein at least one of: the supplementary data includes context information about the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment); and the context information includes one or more of what room the robot is in (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area giving an example of identifying an object based on its location in a garage where the garage is interpreted as a room), and whether the robot is indoors or outdoors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).

Regarding claim 17, Meier teaches identifying an object as described above but does not explicitly teach wherein the supplementary data is at least one of: pre-existing mapping data to facilitate mapping the environment; mapping data generated by the robot to facilitate mapping the environment; and the mapping data enables identifying positions and scales of one or more objects within the environment.
Francis teaches wherein the supplementary data is at least one of: pre-existing mapping data to facilitate mapping the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area with Col. 4 lines 1-11 ; mapping data generated by the robot to facilitate mapping the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area with Col. 13 lines 26-40 discussing performing a mapping function of the environment); and the mapping data enables identifying positions and scales of one or more objects within the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area giving an example of the location of an object being determined based on the map of an area as within the user’s garage and determining which of the room-associated objects may be a certain shape or size (scale)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hickman (US 9205886) teaches a robot mapping objects in a room to identify their position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664